Citation Nr: 0807714	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from March 1955 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.

2.  Bilateral tinnitus is not attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in June 2005 was sent to the claimant.  The 
VCAA letter fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available, based on the veteran's 
identification of treatment records and the medical releases 
provided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in May 2007 and a VA medical opinion was obtained 
in June 2007.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran served during peacetime.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

The service medical records reveal that the veteran's 
whispered voice testing for hearing was normal at 15/15 on 
both the entrance and separation examinations.  The 
examination of the ears was negative.  There were no 
complaints, findings, treatment, or diagnosis of either 
hearing loss or tinnitus during service.  There was no ear 
disease or injury during service.  

The veteran applied for VA benefits in December 1963.  He 
reported that he had kidney problems.  He did not indicate 
that he had hearing loss or tinnitus.  Thereafter, in August 
1976, the veteran again applied for VA benefits.  Although he 
listed numerous medical issues at that time, he did not 
report having hearing loss or tinnitus.  

In May 2005, the veteran's current claim of service 
connection for bilateral hearing loss and bilateral tinnitus 
was received.  Thereafter, VA medical records were received.  

In August 2005, the veteran reported to an examiner that he 
had noise exposure during service when he was exposed to 
aircraft noise, diesel engines, and machine guns.  He also 
indicated that he had flunked out of radar school due to his 
ear problems.  However, the VA examiner stated that his exit 
physical from the military suggested normal hearing 
bilaterally and there was no record of any complaints 
regarding his hearing ability in the claims file.  In 
February 2006, hearing loss within the meaning of 38 C.F.R. 
§ 3.385 was demonstrated.  The veteran reported that during 
basic training, a machine gun was fired near his ears.  He 
was diagnosed as having mild to severe sensorineural hearing 
loss in the right ear and mild to profound sensorineural 
hearing loss in the left ear.  Tinnitus was also diagnosed.  

In May 2007, the veteran was afforded a VA examination.  
Again, hearing loss within the meaning of 38 C.F.R. § 3.385 
was demonstrated.  The veteran reported that he had inservice 
noise exposure to gunfire and machinery.  As a civilian, he 
worked in a factory for 14 years.  The veteran reported that 
he had had tinnitus since service.  He was diagnosed as 
having mild to severe sensorineural hearing loss in the right 
ear and mild to profound sensorineural hearing loss in the 
left ear.  Since the claims file was not reviewed, the 
examiner was unable to render an opinion regarding the 
etiology of diagnosed disabilities.  In June 2007, the 
examiner reviewed the claims file.  The examiner noted that 
the record did not substantiate the veteran's complaints of 
noise exposure and hearing loss and tinnitus since service.  
It was noted that while the whispered voice testing could not 
rule out a high frequency hearing loss, it did indicate 
grossly normal hearing at the time of examination in February 
1956 which was supported by the veteran's lack of report of 
medical problems related to hearing at separation although 
there were other medical problems listed on physical 
examination at the time.  Accordingly, the examiner concluded 
that hearing loss and tinnitus were not as likely as not 
related to service.  The Board attaches the most significant 
probative value to the VA opinion as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  As noted, the May 2005 VA clinical record also 
supports the June 2007 VA examiner's opinion.  

In sum, hearing loss was not demonstrated during service or 
manifest within one year of separation from service.  
Tinnitus was not demonstrated during service.  The service 
medical records record complaints, findings, and diagnoses of 
other medical problems.  Following service, the veteran made 
claims for VA benefits in the 1960's and 1970's, but he never 
reported any hearing loss or tinnitus complaints nor are 
there any records substantiating that he made these 
complaints.  The absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran 
suffered from hearing loss or tinnitus in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Further, a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim.  
Shaw v. Principi, 3 Vet. App. 365 (1992).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran and his 
wife, as lay persons, have not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses and his wife 
is competent to report what she observed, they do not have 
medical expertise.  See Layno.  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 
(2007).

In this case, the veteran has reported his difficulties with 
hearing and tinnitus.  The veteran described inservice noise 
exposure.  The veteran is competent to report that he has 
difficulty hearing and tinnitus.  However, he is not 
competent to report that he has a certain level of hearing 
impairment as measured in Hertz nor is he competent to 
provide an etiological nexus between any current hearing 
impairment to include tinnitus and service as such 
assessments are not simple in nature.  See Jandreau.  
Further, the Board does not find credible the veteran's 
report of his having hearing problems and tinnitus since 
service.  A review of the record shows complaints regarding 
medical problems during service and in the years dated post-
service.  The veteran was forthcoming regarding other medical 
problems.  However, he never made a single complaint 
regarding hearing loss or tinnitus for about 50 years.  This 
fact tends to show that the veteran's current assertions are 
not credible in light of the other evidence of record.  

Further, the record does not reflect any documented hearing 
loss in the medical records as defined by 38 C.F.R. § 3.385 
or tinnitus for approximately five decades following service 
discharge.  A VA examiner has opined that current hearing 
loss and tinnitus are not related to service.  The VA 
examiner's opinion is competent as the VA examiner is a 
medical professional and is it also probative as it was based 
on the record.  See Prejean.  A claim of service connection 
requires competent evidence of an etiological nexus between 
current disability and service.  Despite VA's efforts to 
assist the veteran in that regard, the VA examiner opined 
that current hearing loss and tinnitus were not related to 
service.  There is no nexus in this case between service and 
current bilateral hearing loss and/or tinnitus.  

In sum, the competent evidence does not establish that 
hearing loss or tinnitus began in service or that hearing 
loss was manifest within one year of separation.  The service 
medical records showed no ear injury or disease.  Thus, there 
was no chronic ear disability shown during service.  Further, 
there is no continuity of symptomatology following service.  
There is no record of any continuous symptoms from his 
separation from service onward.  Rather, the record 
establishes that approximately 50 years after such 
separation, the veteran has hearing loss and tinnitus which, 
according to the probative medical evidence is not related to 
service.  Despite the veteran's contentions that he had ear 
problems since service, the record is devoid of supporting 
evidence.  In essence, the veteran's assertions of chronicity 
and continuity are unsupported and not probative.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


